                        THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

HENRY WILLIAMS, ADC #094006                                                         PLAINTIFF

v.                               Case No. 4:18-cv-00180-KGB

BARRY ALLEN SIMS, et al.                                                        DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Henry Williams’ official-capacity damages claims against all defendants

and individual-capacity damages claims against Pulaski County Circuit Judge Barry Allen Sims

and Arkansas Attorney General Leslie Rutledge are dismissed with prejudice. Mr. Williams’

individual-capacity damages claims against Director of the Arkansas Department of Correction

Wendy Kelley and Warden Toni Bradley are dismissed without prejudice. The Court dismisses

without prejudice any other claims Mr. Williams brings against any other individuals in this case.

       It is so adjudged this 19th day of March, 2020.


                                                    _________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
